DETAILED ACTION
1.	This Notice of Allowance is in response to the Amendment filed April 6, 2021.  
REASONS FOR ALLOWANCE
2.	Claims 1-21 and 27-29 are allowable over the references of record for at least the following reasons:
	Claim 1: a fuel pump carried by the reservoir and having a first inlet communicating with the internal volume to take fuel into the fuel pump from the internal volume and a second inlet open within the internal volume and spaced above the first inlet relative to the direction of the force of gravity to take gaseous matter and fuel into the fuel pump from the internal volume, and wherein the fuel pump includes an outlet from which fluid is discharged for delivery to an engine through the reservoir outlet.  
	Claim 11: wherein the internal volume includes an inlet chamber and a primary chamber and wherein a second fuel pump is carried by the reservoir and has an inlet in communication with the inlet chamber and with a fuel supply and an outlet in communication with the primary chamber to discharge fuel from the inlet chamber into the primary chamber, and the fuel pump first inlet is in communication with the primary chamber.
	Claim 17: the manifold and the pressure sensor being received within the internal volume with the pressure sensor received between the manifold and reservoir and not directly communicated with the internal volume.  
	Claim 27: a fuel pressure regulator having an inlet in communication with the outlet of the fuel pump and a valve that is opened when the fuel pressure at the inlet is greater than a threshold value, and a bypass outlet through which fuel is discharged from the pressure regulator when the valve is open;
	a first conduit through which fuel flows from the fuel pressure regulator outlet;
	a second conduit having an open end that defines the second inlet;

	at least one flow restrictor carried by the inlet body to control the flow rate of fluid from the inlet body to the fuel pump inlet.  
	The closest prior art is the Dill reference.  The Dill reference fails to disclose all of the features of amended independent claim 1.  Furthermore, the Dill reference teaches away from the language of amended claim 1.  Amended claim 1 requires that the second inlet is open within the internal volume and that gaseous matter and fuel both flow through.  The Dill reference discloses a float valve 206 that prevents gaseous matter from entering the stand pipe through the upper end 202.  Accordingly, there is allowable subject matter.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747